Citation Nr: 1744590	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  06-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to May 3, 2011, and as 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU) prior to April 19, 2016.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A June 2005 rating decision continued a 30 percent rating for a service-connected left shoulder disability, denied entitlement to service connection for a chronic disability of the left hand, and denied entitlement to a TDIU. 

In January 2010, the Board remanded the issues of entitlement to an increased rating for a left shoulder disability, entitlement to service connection for a chronic disability of the left hand, and entitlement to service connection for PTSD in order to afford the Veteran his requested Board hearing.  In March 2010, the Veteran presented testimony at a Travel Board hearing before an undersigned VLJ.  Thereafter, in an October 2010 decision, the Board denied entitlement to service connection for a chronic disability of the left hand and granted entitlement to service connection for PTSD.  The Board also remanded the issue of entitlement to an increased rating for a left shoulder disability for further development.

In a June 2011 rating decision, the RO implemented the Board's October 2010 grant of service connection for PTSD and assigned a 30 percent rating from March 31, 2006 to May 2, 2011, and a 50 percent rating thereafter.  

Regarding the characterization of the increased rating issue on appeal, the Veteran did not submit an explicit notice of disagreement with the ratings assigned in the June 2011 rating decision.  However, in September 2011, the Veteran, through his representative, filed a VA Form 21-8940 seeking entitlement to a TDIU due to a left shoulder disability and PTSD.  The RO construed the filing to include a claim for an increased rating for PTSD.  In connection with his claim, the RO obtained updated VA treatment records showing treatment for PTSD.  In a December 2012 rating decision, the RO denied a rating in excess of 50 percent for service-connected PTSD.  

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased ratings claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156 (b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that 38 C.F.R. § 3.156 (b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim).  In this case, although the Veteran did not express disagreement with the June 2011 rating decision, new and material evidence regarding the claimed disability was received within the appeal period after the initial, June 2011 rating decision, and thus, that rating decision did not become final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.201 (2016).  Therefore, despite the RO's and the Board's prior characterization of this claim as arising from the December 2012 rating decision, the Board finds that this claim is properly characterized as an appeal of the June 2011 rating decision, and the issue has been recharacterized accordingly.

In a September 2011 decision, the Board denied an increased rating for a left shoulder disability.  The Board also found that a claim for a TDIU as due to the service connected left shoulder disability had been raised pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) by the record and at the March 2010 Board hearing, and that entitlement to TDIU was properly considered as part of the determination of the appropriate disability rating rather than as a separate claim.  The Board further recognized that service connection had since then been granted for PTSD.  Therefore, the Board found that a claim for TDIU as due to the Veteran's service connected left shoulder disability and/or PTSD must be remanded to the RO for adjudication.

In May 2014, the Veteran perfected an appeal of the issue of entitlement to an increased rating for PTSD, which included a request to appear at a hearing before a VLJ.  The hearing was held before an undersigned VLJ in March 2015 at which time testimony was taken from the Veteran concerning the sole issues remaining on appeal, which are entitlement to an increased rating for PTSD and entitlement to a TDIU.  In light of the Board's findings in the September 2011 decision, it was determined that two hearings had been held by different VLJs concerning the same issue.  The law requires that the Board assign a third VLJ to decide that issue because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  See 38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2016).  Accordingly, the Veteran was informed by way of a May 2015 letter that he had the option of having an additional hearing held before a third VLJ who would be assigned to the panel to decide his appeal in accordance with Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In June 2015, the Veteran declined the right to have a hearing before a third VLJ.  The transcripts of the 2010 and 2015 Board hearings have both been associated with the claims file.

In August 2015, the Board remanded the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU in order to provide the Veteran with a Social and Industrial Survey.  Thereafter, in an April 2017 rating decision, the RO granted entitlement to a TDIU, effective from April 19, 2016.  Since that grant did not represent a total grant of benefits sought on appeal, the issue of entitlement to a TDIU prior to April 19, 2016 remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).






FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood; anxiety; suspiciousness; flattened affect; chronic sleep impairment; flashbacks; nightmares; concentration problems; impairment of short and long-term memory; anger with impaired impulse control absent periods of violence; disturbances of motivation and mood; difficulty in adapting to stressful circumstances (including work or a work-like setting); difficulty establishing and maintaining effective relationships; and GAF scores ranging from 49 to 62.

2.  As of March 31, 2006, the Veteran met the schedular criteria for a TDIU, and his service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to May 3, 2011, the criteria for a 50 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

2.  Beginning May 3, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

3.  Prior to March 31, 2006, the criteria for a TDIU on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2016).

4.  As of March 31, 2006, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Regarding the increased rating and TDIU issues, VA's duty to notify was satisfied by letters sent in April 2005, April 2006, December 2011, and March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran has been medically evaluated in conjunction with this claim on multiple occasions.  Additionally, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

As previously noted, the Veteran was provided opportunities to set forth his contentions during hearings before undersigned VLJs in March 2010 and March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJs specifically noted the issues on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that he is entitled to a higher disability rating for PTSD, which was assigned a 30 percent disability rating prior to May 2, 2011, and a 50 percent rating thereafter.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The diagnostic criteria of the DSM-IV are applicable in the present case.



Factual Background

Turning to the evidence of record, a February 2006 VA treatment record shows that the Veteran reported problems with depression, anger, and social isolation.  He reported being in a "very rocky" marriage for 30 years and that his wife says he "has a bad temper and is hard to get along with."  The Veteran also reported poor sleep, nightmares, and avoidance.  

A March 2006 VA psychiatry record shows that the Veteran reported nightmares, exaggerated startle response, depression, and loss of energy.  He also reported that his relationships had been affected by his constant tension, and the Veteran's wife reported that his temper and sudden moods led to three separations.  On mental status examination, the Veteran was fully alert and oriented, and his cognition was intact.  There was no evidence of psychosis.  The Veteran's mood and affect were tense, and he denied homicidal or suicidal ideation.  He was diagnosed with PTSD and major depression and assigned a GAF score of 60.

Subsequent VA treatment records reflect reports of irritability, intrusive memories, nightmares, depression, and low energy.  The Veteran was assigned GAF scores of 61 (May 2006); 62 (June 2006); 60 (September 2006); 58 (November 2006); 59 (April and October 2007); and 55 (September 2008 and March 2009).  

During the March 2010 Board hearing, the Veteran reported an inability to function socially.  He testified that he did not like to be around crowds and that he experiences irritability.  The Veteran also reported daily nightmares and flashbacks.  The Veteran indicated that his functional limitations due to PTSD have remained stable since he was first diagnosed in March 2006.

The Veteran was afforded a VA examination in May 2011.  The Veteran reported that he had been married to his second wife since 1976.  He reported that he has regular contact with his sons and his two siblings.  The Veteran also reported that he was a self-employed carpenter and that he retired in July 2010 due to his left shoulder disability.  The Veteran reported that he experienced depression and sleep impairment.  The Veteran indicated that he attends church with his wife and that he has neighbors with whom he and his wife occasionally socialize.  

On mental status examination, the Veteran was alert and fully oriented.  His motor behavior was within normal limits, and his speech was normal in rate and tone.  His thought processes were logical and coherent, with no evidence of delusional thinking or perceptual abnormalities.  The Veteran denied suicidal and homicidal ideation.  The Veteran's memory skills were grossly intact for immediate, short-tem, recent, and remote recall.  His insight and judgment were judged to be adequate.  The Veteran reported the following symptoms: intrusive recollections, distressing dreams, flashbacks, avoidance, detachment from others, a sense of a foreshortened future, difficulty falling and staying asleep, irritability and outbursts of anger toward his wife, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner diagnosed PTSD and assigned a GAF of 50.  The examiner also noted that "[t]he global overall severity of PTSD is judged to be in the moderate to severe range."  

A January 2012 VA treatment record shows that the Veteran reported excessive sleeping and loss of interest.  He indicated that he recently decreased his medication and that he was now more irritable and angry.  The Veteran's medication was increased.

A February 2012 VA mental health record shows that the Veteran reported an increase in angry outbursts with family and friends.  The Veteran reported that he does not confide in many people, other than his wife, and that he mainly isolates.  He indicated that he had been retired for the past 10 years due to a shoulder injury.  He reported that he attended church.  On mental status examination, the Veteran was alert, attentive, and oriented.  His grooming was appropriate, but his behavior was agitated.  His speech was normal in rate/rhythm, and his language was intact.  The Veteran's mood was angry and anxious, and his affect was blunted/restricted/constricted.  There was no evidence of perceptual disturbances, and the Veteran's thought process was "normal, coherent."  There was no unusual thought content, and the Veteran denied suicidal or violent ideation.  The Veteran's insight was good, and his judgment was impulsive.  His memory was intact, and he scored 30/30 on a mini mental state exam.  The examiner noted that the Veteran scored 23/27 on a PH-Q-9 screening, which indicates "moderate severe depression."  The examiner diagnosed PTSD and major depression and assigned a GAF score of 60.

A May 2012 VA treatment record shows that the Veteran reported feeling short-tempered and angry at times.  On examination, he was neatly groomed with excellent hygiene.  He was alert and oriented in all spheres, and his memory, attention span, and concentration were intact.  His thoughts were organized and linear, and there was no evidence of perceptual disturbances, confusion, agitation or obsession.  The Veteran's judgment was sound, and his insight was good.  His mood was euthymic, and his affect was congruent.  He denied thought of harm to himself or others.

The Veteran was afforded a VA examination in November 2012.  The Veteran reported that he was still married to his wife of 35 years, although he noted that he and his wife had struggled in their relationship in the past.  He reported that he enjoyed a positive relationship with his two adult sons, and he spoke in detail regarding two at-risk adolescents he and his wife parented to adulthood.  The examiner noted the following symptoms: irritability or outbursts of anger; hypervigilance; exaggerated startle response; depressed mood; anxiety; chronic sleep impairment; flattened affect; and disturbances of motivation and mood.  The examiner diagnosed the Veteran with PTSD and depressive disorder.  The examiner indicated that the Veteran "also suffers from depression the examiner believes is caused by PSTD and should be considered an additional (additive) challenge."  The examiner assigned a GAF score of 53 and summarized the Veteran's level of occupational and social impairment as reduced reliability and productivity.  

A February 2013 VA treatment record shows that the Veteran reported bouts of depression with agitation and anger spells.  He also reported social and emotional withdrawal.  The Veteran indicated that his nightmares and insomnia were under better control with medication, but that occasional flashbacks and repetitive thoughts were still present.  He denied any symptoms of psychosis, as well as suicidal or homicidal ideation.  He indicated that he felt "extremely supported by his wife."

The Veteran was afforded a VA examination in April 2014.  The Veteran reported that he separated from his wife four times since the 2012 VA examination, and he indicated that his marriage was "somewhat strained."  He reported that he had acquaintances, but no friends.  The Veteran indicated that since service, he had held three jobs.  He reported that he was fired from the first job after service because of a "bad temper [he] guess[es]."  He also noted strained relationships with co-workers "probably because [he] didn't take orders very well."  The Veteran reported that he worked as a handyman for 30 years, but the business was under his wife's name and she managed all of the business aspects of things.  He also indicated that if someone complained about his handyman work, they dealt with his wife, not him.  

The Veteran reported trouble staying asleep, monthly nightmares, depression, weekly crying spells, and helplessness.  He also reported that he "manages hygiene every couple [of] days."  The Veteran denied suicidal or homicidal ideation.  On examination, the Veteran was engaged and cooperative, although he was "moderately irritated at times in the exam."  There were no indications of psychosis, he was not a danger to himself or others, and eye contact was within normal limits.  The examiner noted the following symptoms: depressed mood; suspiciousness; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  

The examiner diagnosed the Veteran with PTSD with depression and summarized the Veteran's level of occupational and social impairment as reduced reliability and productivity.  The examiner also indicated that "[t]here is no evidence supporting unemployability due to PTSD."  The examiner noted that the Veteran "worked for 30 years as a handyman" and that he "worked alone and didn't deal with the public."  The examiner further noted that the Veteran "has a prickly demeanor and as he said he doesn't get along easily with others because of this social impairment, but this does not in and of itself make him unemployable."

During the March 2015 Board hearing, the Veteran's representative asserted that the Veteran's PTSD symptoms more closely approximate the criteria for at least a 70 percent rating.  The Veteran reported daily nightmares and flashbacks, daily mood swings, and memory impairment.  The Veteran testified that he was not sociable and that he was getting reclusive.  He reported no hobbies and no social activities.  He also testified that he had a farm ten years ago and that he just stayed on the farm and worked on it because he could not hold a job due to not getting along with people.  The Veteran reported that he was easily agitated when around people and that he would "blow [his] top."  He also testified that his wife helps him with daily activities and that "every couple of days" he will try to "clean up a little bit."  

The Veteran was afforded a VA examination in April 2016.  The Veteran described his current relationship with his wife as good.  He denied any domestic violence, but he reported that there have been several separations, which occur when he gets really depressed and leaves the home to have time alone.  He described the relationship with his sons as "pretty good" and the relationship with his adopted daughter as "really good."  The Veteran reported having no close friends, but he indicated that he had several acquaintances with whom he sometimes had coffee.  He indicated that he did not attend church or other crowded places and that socialization with others is limited.  The Veteran reported being independent in the activities of daily living, and he indicated that he helped with indoor chores around the house.  The Veteran reported that he was fired from his first job because of his temper and that he worked as a self-employed handyman for 30 years, retiring at age 62.  He indicated that he was able to do that job because he did not have to interact with people.  He reported that relationships with co-workers and supervisors were never very good, and he said that he did not take orders well.  Psychological testing was indicative of severe depression and anxiety.  

The examiner noted the following symptoms: irritable behavior with angry outbursts; reckless or self-destructive behavior; depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  On examination, the Veteran was well groomed and neatly dressed.  He was alert, cooperative, and well-oriented.  His mood was euthymic, and his affect was broad and engaging.  His speech was normal in rate, volume, tone, and quantity.  Intellectual functioning was in the average range with mild deficits noted in his fund of information and making financial calculations.  Insight was good while abstract thinking, verbal reasoning, mental arithmetic processing and judgment were basically intact.  His memory was impaired with mild to moderate deficits noted in immediate recall, short-term, intermediate and long-term components.  Attention, focus, and concentration were slightly impaired, and the Veteran was unable to spell a simple five letter word backwards correctly although he was able to perform Serial 7s without difficulty.  Thought processes were logical, organized, and goal-directed with no problems noted in loosening of associations, flight of ideas, ideas of reference, tangentiality, or circumstantiality.  The Veteran denied the presence of hallucinations, delusions, illusions, paranoia, and other psychotic manifestations, and none were observed or suspected during the examination.  The Veteran denied the presence of suicidal and homicidal ideation and intent.

The examiner diagnosed the Veteran with PTSD and depressive disorder and noted that the "symptoms of the conditions overlap, exacerbate, and feed into each other making it impossible to separate out the different components at this time."  The examiner indicated that symptom intensity "appears to be overall moderate with spikes to severe during periods of intensified and/or prolonged stress."  The examiner further indicated that impairment was noted in occupational, social, and personal functioning, and that the results were "considered to be consistent with those obtained during his previous C&P Examinations."  The examiner summarized the Veteran's level of occupational and social impairment as reduced reliability and productivity and opined that the Veteran's service connected disabilities negatively impacted his ability to function in an occupational environment.  Specifically, the examiner noted that "irritability, anger issues, exaggerated startle response, pessimistic thinking, social withdrawal, feelings of alienation, avoidance of public places, increased fearfulness, suspiciousness, and his inability to tolerate being around crowds would severely interfere with his ability to interact and relate effectively with others."  The examiner further indicated that "difficulty with concentration, focus and memory, the presence of intrusive thoughts, anxiety, hypervigilance, self-criticism, low self-confidence, and his difficulty making decisions would seriously interfere in his ability to effectively manage workplace tasks and demands in a consistent and productive manner" and that "low mood, low motivation, decreased interest in things, poor sleep and associated day time fatigue, and poor energy would moderately reduce workplace reliability and efficiency."

The Veteran underwent a Social and Industrial survey in August 2016.  The VA examiner opined that the Veteran's PTSD symptoms would make it very difficult to obtain sedentary or manual type work.  The examiner assigned a GAF score of 49.

Analysis

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that for the entire appeal period the Veteran's PTSD has most nearly approximated occupational and social impairment, with reduced reliability and productivity.  The above-cited evidence reflects that the Veteran's PTSD has primarily been manifested by depressed mood; anxiety; suspiciousness; flattened affect; chronic sleep impairment; flashbacks; nightmares; concentration problems; impairment of short and long-term memory; anger with impaired impulse control absent periods of violence; disturbances of motivation and mood; difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty establishing and maintaining effective relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with reduced reliability and productivity.  Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with occupational and social impairment associated with a higher rating.  

In this regard, there is no documentation of symptoms such as intermittent illogical, obscure, or irrelevant speech, gross impairment in thought processes or communication, or persistent delusions or hallucinations; in fact, the Veteran has been consistently able to actively communicate both in individual therapy and during VA examinations.  His speech was within normal limits during VA examinations, and the examiners detected no evidence of thought disorders or impaired thought processes.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or persistent delusions or hallucinations.

Similarly, his symptoms have not been manifested by grossly inappropriate behavior or persistent danger of hurting himself or others.  Although the Board notes that the Veteran reported irritability and outbursts of anger, he consistently denied any current violence or active homicidal ideation.  Similarly, the Veteran has consistently denied any passive or active suicidal ideation.  This evidence indicates that although the Veteran experiences anger with impaired impulse control, his anger is not accompanied by periods of violence, and he clearly does not exhibit a persistent danger to himself or others, as contemplated by the criteria for a 70 or 100 percent rating.  

Nor does the record show the type, extent, severity and/or frequency of symptoms such as neglect of personal appearance and hygiene, intermittent inability to perform daily living activities (including maintenance of minimal personal hygiene), spatial disorientation, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name as contemplated in the 70 percent and 100 percent ratings.  In this regard, the evidence of record shows that the Veteran was consistently noted as oriented to person, time, and place.  He also presented as well-groomed and appropriately dressed during individual therapy and during examinations.  Thus, while the Veteran has reported that he "manages hygiene every couple [of] days," this symptom does not affect his functioning in a significant way as he presents well-groomed and appropriately dressed when the situation calls for him to be such.  Similarly, although the Veteran has been described as having memory and concentration problems, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status, or his own name.  

Further, while the record demonstrates social isolation and emotional detachment, the evidence also shows that the Veteran maintained an almost 40-year marriage with his wife.  Additionally, although the Veteran clearly prefers to stay at home, the record also shows that he has a few acquaintances with whom he socializes and that he maintains relationships with his siblings and his adult children.  Thus, the Veteran does retain some ability to establish and maintain effective relationships.   The Veteran's depression is also not so near-continuous that it affects his ability to function independently, appropriately, and effectively.  For example, at the April 2016 VA examination, the Veteran reported being independent in the activities of daily living, and he indicated that he helped with indoor chores around the house.  Additionally, while the April 2014 and April 2016 VA examiners have described that the Veteran has difficulty in adapting to stressful circumstances, including work or a worklike setting, ultimately, the VA examiners found that the symptoms resulted in occupational and social impairment with reduced reliability and productivity consistent with a 50 percent rating.  This finding is similar to the November 2012 VA examination findings. 

The Board notes that the Veteran was assigned GAF scores ranging from 49 to 62, with most of the scores falling between 50 and 60.  GAF scores from 51 to 60 indicate moderate symptoms or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  A GAF score can be probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores are reflective of moderately severe impairment of occupational and social functioning.  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 50 percent rating.   

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD but has required that the Veteran demonstrate particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Mauerhan, supra; but see Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board has considered a staged rating, but finds that the Veteran's symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

III. TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following any substantially gainful employment.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Where a Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, and must first refer the claim to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance ").  The Board, however, may grant a TDIU on an extraschedular basis after the issue has first been considered by the Director.  38 C.F.R. § 4.16; see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (reaffirming that the Board is authorized to award an extraschedular TDIU only after obtaining the Director's decision).

By way of the decision above and implementation of the Board's grant by the RO, the Veteran's service-connected PTSD will be rated as 50 percent disabling effective March 31, 2006.  Service connection is also in effect for a left shoulder disability, rated as 30 percent disabling since February 24, 1976.  These disabilities will combine to a 70 percent rating effective from March 31, 2006.  Thus, the Veteran will meet the schedular criteria for a TDIU outlined above as of March 31, 2006.  38 C.F.R. § 4.16(a).  Also, as noted above, the Veteran's TDIU claim initially arose pursuant to Rice v. Shinseki, 22 Vet App 447 (2009), as part and parcel of the Veteran's claim of entitlement to an increased rating for a left shoulder disability.  Accordingly, the Veteran's TDIU claim has been pending since March 31, 2005, the date of the claim for an increased rating for a left shoulder disability from which entitlement to a TDIU was reasonably raised pursuant to Rice.  For the period from March 31, 2005 to March 30, 2006, the Veteran was only service-connected for a left shoulder disability, rated as 30 percent disabling.  Accordingly, the criteria for a TDIU under 38 C.F.R. § 4.16(a) were not met prior to March 31, 2006. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009). 

Marginal employment is not considered substantially gainful employment and is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  The Board takes judicial notice that this amount was $5,779 (for one person under the age 65) in 1987, which appears to be the last year the Veteran had any significant earnings, and that it was $12,228 in 2016, which is the most recent year for which poverty level data was published.   See Department of Commerce, Bureau of the Census, Poverty Thresholds, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (holding that judicial notice may be appropriate for facts that are "not subject to reasonable dispute"). 

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  "Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability."  38 C.F.R. § 4.17(a); see Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992) (applying the definition of "marginal employment" in § 4.17(a), which concerns TDIU pension claims, to TDIU a compensation claim).  

In addition to the evidence discussed above, a May 2005 VA shoulder examiner noted that the Veteran "will likely have pain with activities requiring significant use of the left hand," which is the Veteran's dominant hand.  The examiner opined that it would be difficult for the Veteran to gain substantially gainful employment as a carpenter due to his left shoulder disability.  The examiner also opined that the Veteran could gain employment "if he was able to perform activities that included light duty of the left upper extremity."

In the Veteran's June 2005 formal application for a TDIU (VA Form 21-8940), he reported that he worked as a carpenter from 1971 to 1975, from 1980 to 1981, and from 1987 to 1988.  He indicated that he last worked full time in 1987, and that the most he ever made in one year was $9,051 in 1974.  He asserted that the numbness and lack of strength in his left arm, as well as continuing separations of his left shoulder, made it impossible for him to work as a carpenter due to an inability to grasp tools.  

During a May 2006 VA shoulder examination, the Veteran reported that he was working as a carpenter and that he "is now limited to doing only finishing work and it has become increasing [sic] more difficult."  

During an August 2006 Decision Review Officer (DRO) hearing, the Veteran testified that his left shoulder disability affected his ability to work as a carpenter due to difficulty with overhead reaching and handling tools.  He also reported that he took prescription pain pills for his left shoulder disability.  The Veteran testified that the only trade he ever had was carpentry and that he was currently working only part-time, helping his son's carpentry business.  

During a February 2008 VA shoulder examination, the Veteran reported that he was not currently working and that his left shoulder disability prevented him from being a carpenter.  He further indicated that he had "really not worked since 1999."  Regarding activities of daily living, the examiner noted that the Veteran could do "basic care type of activities, shopping and things like that; however, any sort of laborious type procedure such as yard work or cleaning where he has to use his left upper extremity becomes difficult."

In an August 2008 statement, the Veteran indicated that his shoulder has dislocated several times over the past thirty years, which left him unable to work consistently after 1977.  He reported that he tried to work in 1980 or 1981, but constantly using his left shoulder put him in "debilitating pain."  The Veteran further stated that he tried to work again in 1987 or 1988, but he had a major shoulder dislocation in 1988 and has not worked since 1988.  The Veteran reported that he can no longer put on his own belt, tie his shoes, or do anything that requires dexterity in his left arm.  He indicated that the fear of another dislocation prevents him from doing many tasks involving his left arm.  

During the March 2010 Board hearing, the Veteran testified that he had been a carpenter all of his life and that now he cannot reach over his head.  He indicated that he had not had a steady job in years and that he last worked as a carpenter in 1999, a job he left because he could not physically perform the work.  The Veteran also pointed out that he takes prescription pain medication.

A March 2011 VA examiner noted that the Veteran was currently unemployed and opined that if he was employed, his left shoulder disability would affect his ability to do his job.

During a May 2011 PTSD examination, the Veteran reported that he had been a self-employed carpenter since 1972 and that he retired in July 2010 when he turned 62.

In an August 2011 VA Form 21-8940, the Veteran asserted that he was unable to secure and follow a substantially gainful occupation due to PTSD and a left shoulder disability.  He also reported that he is unable to handle tools like he once could due to increasing pain and weak grip strength of his left hand.  

Pursuant to the Board's August 2015 remand instructions, the Veteran underwent a Social and Industrial Survey in August 2016.  After interviewing the Veteran and reviewing the claims file, the VA examiner indicated that the Veteran's very limited range of motion of his left shoulder, his use of narcotics for pain, and the Veteran's PTSD symptoms "would limit his ability to obtain sedentary or manual work."  The examiner opined that it is as least as likely as not that the Veteran's PTSD and left shoulder disability would preclude the Veteran from obtaining sedentary or manual work." 

After a careful review of the evidence of record, the Board finds that the Veteran meets the requirements for a TDIU.  Although the Veteran reported on several occasions that he continued to work until 2010 as a self-employed handyman and/or carpenter, an April 2008 Social Security Statement submitted by the Veteran shows that he earned $4,959 in 1987 and $707 in 1988, which is well below the poverty threshold for one person, and that he had no earnings from 1989 to 2006, the last year data was available.  Although there is no information regarding earnings since 2006, there is no reason for the Board to doubt that his income since 2006 was similarly minimal.  Moreover, even assuming that the Veteran's annual income may have at times exceeded the poverty threshold, the Board finds upon these facts that the Veteran's work as a self-employed carpenter constituted marginal employment as the Veteran clearly worked sporadically and in a protected environment.  See 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (holding that an "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment").

Moreover, the evidence of record shows limitations on the Veteran's ability to work that are indicative of the Veteran only being capable of marginal employment, rather than substantially gainful employment.  Since May 2005, multiple VA examiners have found that the Veteran's left shoulder disability significantly affected his occupational activities and essentially precluded all but sedentary work.  Additionally, the Veteran's 50 percent disability rating for PTSD, in and of itself, demonstrates significant impairment in the ability to obtain and maintain substantially gainful employment.  As discussed in detail above, the evidence of record shows that the Veteran's PTSD significantly affects his ability to engage in substantially gainful employment due to his difficulty getting along with others.  Thus, the combination of the limitations caused by the Veteran's service-connected left shoulder disability and the limitations caused by the Veteran's PTSD resulted in substantial occupational impairment from March 31, 2006 to April 18, 2016, but not prior to March 31, 2006.  For the period prior to March 31, 2006, the Veteran was not precluded from performing the mental acts required of sedentary work due to service connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (providing that the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough; the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment).  

After considering the above-cited evidence, the Board finds that when the Veteran's occupational training and education are taken into consideration, it is apparent that his service-connected disabilities rendered him unemployable.  The Board emphasizes that the test is not whether the Veteran is precluded from all types of employment, such as sedentary employment, but whether such employment is realistically within the physical and mental capabilities of the claimant.  Given that the Veteran's primary training and work experience is in a non-sedentary field, that his left shoulder disability essentially precluded gainful physical work, and that his PTSD further impaired his ability to perform even sedentary employment tasks, the Board resolves all reasonable doubt in the Veteran's favor and determines that the Veteran's service connected disabilities collectively rendered him unemployable.  38 U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  

In sum, the Board finds that the Veteran met the schedular criteria for a TDIU as of March 31, 2006, that he has done no more than marginal work since that time, and that his service connected disabilities, in combination, precluded him from obtaining substantially gainful employment.  Thus, the Board finds that entitlement to a TDIU is warranted from March 31, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The evidence of record, however, does not persuasively support a finding that the Veteran's service-connected left shoulder disability alone prevented him from securing and following a substantially gainful occupation prior to March 31, 2006.  Therefore, the Board will not refer this appeal to the Director of Compensation Service for extraschedular consideration.


ORDER

A 50 percent rating for service-connected PTSD prior to May 3, 2011 is granted, subject to the laws and regulations governing monetary awards.

A rating in excess of 50 percent for service-connected PTSD beginning May 3, 2011 is denied.

A TDIU on an extraschedular basis prior to March 31, 2006 is denied. 

A TDIU from March 31, 2006 to April 18, 2016 is granted, subject to the laws and regulations governing the award of monetary benefits.



________________________                               __________________________
      JAMES L. MARCH		     DEBORAH W. SINGLETON
      Veterans Law Judge, 		           Veterans Law Judge, 
 Board of Veterans' Appeals		     Board of Veterans' Appeals



________________________________
                                                    TANYA SMITH
                                                 Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


